DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, 11, 14-15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10, 13-15, 17, 19-20 of U.S. Patent No.10,484,911. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons below:

Application Number 16/597,005
US Patent No. 10,484,911
1. A device, comprising: one or more memory devices; and one or more processors, communicatively connected 


3. The device of claim 1, wherein the set of network slice policies includes at least one of: an area capacity policy, a mobility policy, a density policy, a guaranteed minimum data rate policy, a maximum bitrate policy, a relative priority policy, an absolute priority policy, a latency rate policy, or a reliability policy.

6. The device of claim 1, wherein the new set of network slice policies defines at least one of: a low latency performance requirement, a high latency performance requirement, a low reliability performance requirement, a high reliability performance requirement, a high data rate performance requirement, a low data rate performance requirement, a high 

7. The device of claim 1, wherein the new set of network slice policies defines a category for the communications session, including at least one of: an enhanced mobile broad band category, a connected vehicles category, a real-time service category, an enhanced multi-media category, an internet of things category, an ultra-reliable low latency applications category, or a fixed wireless access category.


Claims 8, 11, 14-15, 18 are rejected under the same rationale.


Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  “(UIPF)” should be changed to “(UPF)”.  Appropriate correction is required.



Allowable Subject Matter
Claims 2, 4-6, 9-10, 12-13, 16-17 would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468